         Case 19-40142       Doc 4     Filed 04/21/19 Entered 04/22/19 00:40:55             Desc Imaged
                                       Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                   Western District of North Carolina
In re:                                                                                  Case No. 19-40142-jcw
Jeffrey Victor Morse                                                                    Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0419-4           User: salmonst               Page 1 of 2                   Date Rcvd: Apr 19, 2019
                               Form ID: 309A                Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 21, 2019.
db              Jeffrey Victor Morse,    2462 Holly Ct,   Morganton, NC 28655-4844
tr             +Barbara B. Stalzer,    406 Upper Flat Creek Rd.,   Weaverville, NC 28787-8330
smg             United States Attorney,    Federal Courthouse Rm. 233,   100 Otis Street,
                 Asheville, NC 28801-2608
5928099         Bank of America,    4909 Savarese Cir,   Tampa, FL 33634-2413
5928102         Burke County Tax Office,    PO Box 219,   Morganton, NC 28680-0219
5928105         Chase Auto,    PO Box 901003,   Ft Worth, TX 76101-2003
5928109         Chrysler Financial,    1601 Elm St Ste 800,   Dallas, TX 75201-7260
5928110         Citicards Cbna,    PO Box 6217,   Sioux Falls, SD 57117-6217
5928117         Navient,    Attn: Bankruptcy,   PO Box 9000,   Wilkes Barre, PA 18773-9000
5928125         US Attorney’s Office,    100 Otis St,   Asheville, NC 28801-2608
5928126         US Attorneys Office,    227 W Trade St Ste 1700,   Charlotte, NC 28202-1675

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: attywill@bellsouth.net Apr 19 2019 18:50:05        Roderick H. Willcox, Jr.,
                 Willcox Law Firm, PLLC,    P.O. Box 442,    Morganton, NC 28680-0442
tr             +EDI: BBBSTALZER Apr 19 2019 22:53:00       Barbara B. Stalzer,    406 Upper Flat Creek Rd.,
                 Weaverville, NC 28787-8330
5928096         EDI: AMEREXPR.COM Apr 19 2019 22:53:00       Amex,    Correspondence/Bankruptcy,     PO Box 981540,
                 El Paso, TX 79998-1540
5928097         EDI: AMEREXPR.COM Apr 19 2019 22:53:00       Amex,    PO Box 297871,
                 Fort Lauderdale, FL 33329-7871
5928098         EDI: BANKAMER.COM Apr 19 2019 22:53:00       Bank of America,    PO Box 982238,
                 El Paso, TX 79998-2238
5928100         E-mail/Text: bankruptcy@bbandt.com Apr 19 2019 18:50:15        BB&T,    Attn: Bankruptcy,
                 PO Box 1847,   Wilson, NC 27894-1847
5928101         E-mail/Text: bankruptcy@bbandt.com Apr 19 2019 18:50:15        BB&T,    PO Box 1847,
                 Wilson, NC 27894-1847
5928103         EDI: CAPITALONE.COM Apr 19 2019 22:53:00       Capital One,    Attn: Bankruptcy,     PO Box 30285,
                 Salt Lake City, UT 84130-0285
5928104         EDI: CAPITALONE.COM Apr 19 2019 22:53:00       Capital One Bank USA N,     PO Box 30281,
                 Salt Lake City, UT 84130-0281
5928106         EDI: CAUT.COM Apr 19 2019 22:53:00      Chase Auto Finance,     Attn: Bankruptcy,     PO Box 901076,
                 Fort Worth, TX 76101-2076
5928107         EDI: CHASE.COM Apr 19 2019 22:53:00       Chase Card,    PO Box 15298,
                 Wilmington, DE 19850-5298
5928108         EDI: CHASE.COM Apr 19 2019 22:53:00       Chase Card Services,    Correspondence Dept,
                 PO Box 15298,    Wilmington, DE 19850-5298
5928111         EDI: CITICORP.COM Apr 19 2019 22:53:00       Citicards Cbna,    Citi Bank,    PO Box 6077,
                 Sioux Falls, SD 57117-6077
5928112         EDI: DISCOVER.COM Apr 19 2019 22:53:00       Discover Fin Svcs LLC,     PO Box 15316,
                 Wilmington, DE 19850-5316
5928113         EDI: DISCOVER.COM Apr 19 2019 22:53:00       Discover Financial,     PO Box 3025,
                 New Albany, OH 43054-3025
5928114         E-mail/Text: bankruptcy.notices@hdfsi.com Apr 19 2019 18:50:40         Esb/Harley Davidson Cr,
                 3850 Arrowhead Dr,    Carson City, NV 89706-2016
5928115         E-mail/Text: bankruptcy.notices@hdfsi.com Apr 19 2019 18:50:41         Harley Davidson Financial,
                 Attn: Bankruptcy,    PO Box 22048,   Carson City, NV 89721-2048
5928116         EDI: IRS.COM Apr 19 2019 22:53:00      Internal Revenue Service,      320 Federal Pl,
                 Greensboro, NC 27401-2718
5928119         EDI: NCDEPREV.COM Apr 19 2019 22:53:00       NC Department of Revenue,     PO Box 25000,
                 Raleigh, NC 27640-0100
5928118         EDI: NAVIENTFKASMSERV.COM Apr 19 2019 22:53:00        Navient,   PO Box 9655,
                 Wilkes Barre, PA 18773-9655
5928423         EDI: NCDEPREV.COM Apr 19 2019 22:53:00       North Carolina Department of Revenue,
                 Bankruptcy Unit,    P.O. Box 1168,   Raleigh, NC 27602-1168
5928120         E-mail/Text: bankruptcydept@ncsecu.org Apr 19 2019 18:50:35         State Employees Credit Union,
                 PO Box 29606,    Raleigh, NC 27626-0606
5928123         EDI: RMSC.COM Apr 19 2019 22:53:00      Syncb/Rooms to Go,     Attn: Bankruptcy,     PO Box 965060,
                 Orlando, FL 32896-5060
5928122         EDI: RMSC.COM Apr 19 2019 22:53:00      Syncb/Rooms to Go,     C/o,    PO Box 965036,
                 Orlando, FL 32896-5036
5928121         EDI: RMSC.COM Apr 19 2019 22:53:00      Syncb/lowes,     PO Box 956005,    Orlando, FL 32801
5928124         EDI: RMSC.COM Apr 19 2019 22:53:00      Synchrony Bank/Lowes,     Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
5928127         E-mail/Text: bae_notices@ncwba.uscourts.gov Apr 19 2019 18:50:21
                 US Bankruptcy Administrator,    402 W Trade St Ste 200,     Charlotte, NC 28202-1673
                                                                                                TOTAL: 27
           Case 19-40142            Doc 4       Filed 04/21/19 Entered 04/22/19 00:40:55                        Desc Imaged
                                                Certificate of Notice Page 2 of 4


District/off: 0419-4                  User: salmonst                     Page 2 of 2                          Date Rcvd: Apr 19, 2019
                                      Form ID: 309A                      Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
5928422*         +Internal Revenue Service,   P.O. Box 7317,   Philadelphia, PA 19101-7317
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 18, 2019 at the address(es) listed below:
              Barbara B. Stalzer,   trusteestalzer@gmail.com, NC57@ecfcbis.com
              Roderick H. Willcox, Jr.   on behalf of Debtor Jeffrey Victor Morse attywill@bellsouth.net,
               G20659@notify.cincompass.com
                                                                                            TOTAL: 2
       Case 19-40142                Doc 4           Filed 04/21/19 Entered 04/22/19 00:40:55                         Desc Imaged
                                                    Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              Jeffrey Victor Morse                                              Social Security number or ITIN        xxx−xx−2158
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of North Carolina
                                                                                        Date case filed for chapter 7 4/17/19
Case number:          19−40142


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Jeffrey Victor Morse

2.      All other names used in the
        last 8 years

3.     Address                               2462 Holly Ct
                                             Morganton, NC 28655−4844

4.     Debtor's attorney                     Roderick H. Willcox Jr.                                Contact phone 828−433−1333
                                             Willcox Law Firm, PLLC
       Name and address                      P.O. Box 442                                           Email: attywill@bellsouth.net
                                             Morganton, NC 28680−0442

5.     Bankruptcy trustee                    Barbara B. Stalzer                                     Contact phone (828) 645−4145
                                             406 Upper Flat Creek Rd.
       Name and address                      Weaverville, NC 28787                                  Email: trusteestalzer@gmail.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
      Case 19-40142                  Doc 4         Filed 04/21/19 Entered 04/22/19 00:40:55                                 Desc Imaged
                                                   Certificate of Notice Page 4 of 4
Debtor Jeffrey Victor Morse                                                                                                 Case number 19−40142


6. Bankruptcy clerk's office                      401 West Trade Street                                       Hours open:
                                                  Charlotte, NC 28202                                         8:30 am − 4:30 pm
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone 704−350−7500
    in this case at this office or online at
    www.pacer.gov.
                                                                                                              Date: 4/19/19

7. Meeting of creditors                           June 14, 2019 at 10:00 AM                                   Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Cleveland County Courthouse,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            100 Justice Place, 3rd Floor,
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Courtroom 5, Shelby, NC 28150


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 8/13/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
